Case 2:20-cv-00227-DRH-SIL Document 1 Filed 01/13/20 Page 1 of 14 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
MARIA MARGARITA CASTRO DE PEREZ,                                     Civil Action No.

                                   Plaintiff,

        -against-

LA FAMIGLIA PIZZERIA INC and JOHN DOE,

                                    Defendants.
----------------------------------------------------------------X

                                                COMPLAINT

        Plaintiff, MARIA MARGARITA CASTRO DE PEREZ (“Plaintiff”), as and for her

Complaint against Defendants, LA FAMIGLIA PIZZERIA INC and JOHN DOE (hereinafter,

“Defendants”), respectfully alleges as follows:

                                     JURISDICTION AND VENUE

        1.       Plaintiff brings this action under the Fair Labor Standards Act (hereinafter the

“FLSA”), 29 U.S.C. §§ 201 et seq., Articles 6 and 19 of the New York Labor Law (hereinafter,

“NYLL”), and Part 146 of the New York Codes, Rules, and Regulations (hereinafter, the

“Regulations”) to recover unpaid overtime compensation and for other relief.

        2.       Jurisdiction over Plaintiff’s FLSA claims is based upon Section 216(b) of the

FLSA, 29 U.S.C. § 216(b), and upon 28 U.S.C. § 1331.

        3.       The Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. §1367(a) because these claims are so related to the FLSA claims that they form part

of the same case or controversy.

        4.       Venue in this district is appropriate under 28 U.S.C. §1391(b)(2) because a

substantial part of the events giving rise to these claims occurred in this judicial district.




                                                        1
Case 2:20-cv-00227-DRH-SIL Document 1 Filed 01/13/20 Page 2 of 14 PageID #: 2



                                           PARTIES

          5.    Plaintiff was employed by Defendants as a kitchen assistant from in or about 2016

until on or about September 21, 2019.

          6.    According to the New York State Department of State, Division of Corporations,

Defendant La Famiglia Pizzeria Inc (hereinafter, “La Famiglia”) is a domestic corporation duly

organized and existing under and by virtue of the laws of the State of New York.

          7.    Upon information and belief, at all relevant times to this action, Defendant La

Famiglia maintained a principal place of business located at 157 Whitestone Road, Sound Beach,

New York 11789.

          8.    Upon information and belief, at all relevant times to this action, Defendant P&W

owned and operated “La Famiglia” pizzeria restaurant located at 157 Whitestone Road, Sound

Beach, New York 11789.

          9.    At all relevant times, Defendant La Famiglia maintained control, oversight, and

direction over Plaintiff, including timekeeping, payroll, and other employment practices applied

to her.

          10.   At all times hereinafter mentioned, Defendant John Doe (hereinafter, “Doe”) is a

fictitious name representing a presently unidentified corporate owner of Defendant La Famiglia,

whose identity is known to the Defendant La Famiglia. Plaintiff intends to name Defendant Doe

after learning his true identity. Defendant Doe acted as an employer and/or joint employer of

Plaintiff. Leave of Court will be sought to amend the Complaint to include the true name and

capacity of Defendant Doe as soon as such information becomes known to Plaintiff.

          11.   Upon information and belief, Defendant Doe is a resident of the State of New

York.




                                                2
Case 2:20-cv-00227-DRH-SIL Document 1 Filed 01/13/20 Page 3 of 14 PageID #: 3



        12.    Upon information and belief, Defendant La Famiglia was owned, operated, and

controlled by Defendant Doe.

        13.    Upon information and belief, at all relevant times, Defendant Doe was a

shareholder, owner, officer, director, and/or managing agent of Defendant La Famiglia.

        14.    Upon information and belief, at all relevant times, Defendant Doe exercised

operational control over Defendant La Famiglia, controlled significant business functions of

Defendant La Famiglia, determined employee salaries, made hiring decisions, and acted on

behalf of and in the interest of Defendant La Famiglia in devising, directing, implementing, and

supervising the wage and hour practices and policies relating to their employees, including

Plaintiff.

        15.    Upon information and belief, at all relevant times, Defendant Doe participated in

running the daily operations of Defendant La Famiglia and its pizzeria restaurant.

        16.    Upon information and belief, at all relevant times, Defendant Doe participated in

the management and supervision of the employees at Defendants pizzeria.

        17.    Defendants had substantial control over Plaintiff’s working conditions and the

unlawful policies and practices alleged herein.

        18.    Defendants maintained control, oversight, and direction over Plaintiff, including

timekeeping, payroll, and other employment practices applied to her.

        19.    Defendants are covered employers within the meaning of the FLSA and the

NYLL, and, at all relevant times, jointly employed Plaintiff.

                                               FACTS

        20.    At all times relevant to this action, Plaintiff was employed as a kitchen assistant

for the benefit of and at the direction of Defendants at their pizzeria.




                                                  3
Case 2:20-cv-00227-DRH-SIL Document 1 Filed 01/13/20 Page 4 of 14 PageID #: 4



        21.     Throughout Plaintiff’s employment, her primary responsibilities included

preparing and cooking food and washing dishes.

        22.     During Plaintiff’s employment, Plaintiff was not required to sign in or out of her

daily shifts.

        23.     Upon information and belief, Defendants did maintain time records for the hours

that Plaintiff worked each day and each week.

        24.     During 2016, Plaintiff worked six (6) days per week with Wednesday off. On

Sunday, Monday, Tuesday, and Thursday, Plaintiff worked from about 11:00 a.m. until about

9:00 p.m. On Friday and Saturday, Plaintiff worked from about 11:00 a.m. until about 10:00 p.m.

        25.     During this time, Plaintiff did not receive and did not take uninterrupted meal

breaks longer than fifteen (15) minutes.

        26.     During this time, Plaintiff generally worked sixty-two (60) hours per week.

        27.     During this time, Defendants paid Plaintiff a flat, weekly rate of pay for all hours

worked.

        28.     From about January 2017 until on or about September 6, 2019, Plaintiff worked

five (5) days per week with Sunday and Tuesday off. On Monday, Wednesday, and Thursday,

Plaintiff worked from about 11:00 a.m. until about 9:00 p.m. On Friday and Saturday, Plaintiff

worked from about 11:00 a.m. until about 10:00 p.m.

        29.     During this time, Plaintiff did not receive and did not take uninterrupted meal

breaks longer than fifteen (15) minutes.

        30.     During this time, Plaintiff generally worked fifty-two (52) hours per week.




                                                 4
Case 2:20-cv-00227-DRH-SIL Document 1 Filed 01/13/20 Page 5 of 14 PageID #: 5



        31.     During this time, Defendants paid Plaintiff an hourly rate of pay for all hours

worked up to fifty (50) hours per week, and did not pay Plaintiff any wages for hours worked in

excess of fifty (50).

        32.     From on or about September 7, 2019 until on or about September 21, 2019,

Plaintiff worked four (4) days per week with Sunday, Monday, and Tuesday off. On Wednesday

and Thursday, Plaintiff worked from about 11:00 a.m. until about 9:00 p.m. On Friday and

Saturday, Plaintiff worked from about 11:00 a.m. until about 10:00 p.m.

        33.     During this time, Plaintiff did not receive and did not take uninterrupted meal

breaks longer than fifteen (15) minutes.

        34.     During this time, Plaintiff generally worked forty-two (42) hours per week.

        35.     During this time, Defendants paid Plaintiff an hourly rate of pay for all hours

worked up to forty (40) hours per week, and did not pay Plaintiff any wages for hours worked in

excess of forty (40).

        36.     Throughout her employment, Defendants paid Plaintiff in cash on a weekly basis.

        37.     Throughout her employment, Defendants did not pay Plaintiff overtime

compensation for all hours worked in excess of forty (40) hours each week.

        38.     Throughout her employment, Defendants did not pay Plaintiff at a rate of one and

one-half times her regular rate of pay for all hours worked in excess of forty (40) hours per week.

        39.     Throughout her employment, Defendants did not pay Plaintiff spread of hours

compensation at a rate of one extra hour of pay at the statutory minimum wage rate for each day

in which she worked in excess of ten hours.




                                                 5
Case 2:20-cv-00227-DRH-SIL Document 1 Filed 01/13/20 Page 6 of 14 PageID #: 6



       40.    Defendants did not provide Plaintiff with a Notice and Acknowledgement of Pay

Rate and Payday, or any other form of wage notice, at the time of his hiring or at any other time

thereafter, as required by NYLL § 195(1).

       41.    Defendants failed to provide Plaintiff with complete and accurate earnings

statements, paystubs, cash receipts, or any other type of complete and accurate wage statement

along with her weekly earnings, as required by NYLL § 195(3).

       42.    Defendant Doe participated in the decision to hire Plaintiff.

       43.    Defendant Doe participated in the daily supervision of Plaintiff’s duties.

       44.    Defendant Doe participated in setting Plaintiff’s work schedule.

       45.    Defendant Doe participated in deciding the hours that Plaintiff worked each week

during his employment.

       46.    Defendant Doe participated in deciding the manner in which Plaintiff was paid.

       47.    Defendant Doe participated in deciding Plaintiff’s rate(s) of pay.

       48.    Defendant Doe participated in deciding the job duties that Plaintiff performed.

       49.    Defendant Doe participated in running the day-to-day operations of Defendant La

Famiglia and the pizzeria restaurant during Plaintiff’s employment.

       50.    Defendants managed Plaintiff’s employment, including the amount of overtime

worked.

       51.    Defendants dictated, controlled, and ratified the wage and hour and all related

employee compensation policies.

       52.    Defendants were aware of Plaintiff’s work hours but failed to pay her the full

amount of overtime compensation to which she was entitled under the law.




                                                6
Case 2:20-cv-00227-DRH-SIL Document 1 Filed 01/13/20 Page 7 of 14 PageID #: 7



       53.     Defendants were aware of Plaintiff’s work hours but failed to pay her spread of

hours compensation to which she was entitled under the law.

       54.     Defendants’ failure to pay proper wages in a timely manner has been made

without good faith, willfully, and with a reckless disregard for Plaintiff’s rights, and Plaintiff has

been damaged by such failures.

                                     COUNT I
                  VIOLATION OF THE FAIR LABOR STANDARDS ACT
                              29 U.S.C. § 201 ET SEQ.
                     FAILURE TO COMPENSATE FOR OVERTIME

       55.     Plaintiff reasserts and realleges the allegations set forth in each of the above

paragraphs as though fully set forth herein.

       56.     The FLSA regulates the payment of wages by employers whose employees are

“engaged in commerce or engaged in the production of goods for commerce, or are employed in

an enterprise engaged in commerce or in the production of goods for commerce.” 29 U.S.C. §

207(a)(1).

       57.     Defendants were and are subject to the overtime pay requirements of the FLSA

because Defendant La Famiglia is an enterprise engaged in commerce or in the production of

goods for commerce.

       58.     At all times relevant to this Complaint, Defendant La Famiglia had two or more

employees handle goods or materials that have moved in interstate commerce, including Plaintiff

who was employed as a kitchen assistant and handled food and kitchen supplies that have moved

in interstate commerce.

       59.     Upon information and belief, the gross annual volume of sales made or business

done by Defendant La Famiglia for the years 2017, 2018, and 2019 was not less than

$500,000.00.



                                                  7
Case 2:20-cv-00227-DRH-SIL Document 1 Filed 01/13/20 Page 8 of 14 PageID #: 8



          60.   At all times relevant to this action, Plaintiff was entitled to the rights, benefits,

and protections granted by the FLSA, 29 U.S.C. § 207, et seq.

          61.   Section 207(a)(1) of the FLSA states that an employee must be paid overtime,

equal to at least one and one-half times the employee’s regular rate of pay, for all hours worked

in excess of forty (40) per week.

          62.   By the above-alleged conduct, Defendants have violated the FLSA by failing to

pay Plaintiff overtime compensation as required by the FLSA.

          63.   Section 13 of the FLSA, 29 U.S.C. § 213, exempts certain categories of

employees from the overtime compensation requirements set forth in Section 207(a)(1) of the

FLSA.

          64.   However, none of the Section 13 exemptions apply to Plaintiff because she has

not met the requirements for coverage under the exemptions.

          65.   Defendants have acted willfully and have either known that their conduct violated

the FLSA or have shown reckless disregard for the matter of whether their conduct violated the

FLSA.

          66.   Defendants have not acted in good faith with respect to the conduct alleged

herein.

          67.   As a result of Defendants’ violations of the FLSA, Plaintiff has incurred harm and

loss in an amount to be determined at trial, along with liquidated damages, attorneys’ fees and

costs of litigation, pursuant to 29 U.S.C. § 216(b).




                                                  8
Case 2:20-cv-00227-DRH-SIL Document 1 Filed 01/13/20 Page 9 of 14 PageID #: 9



                                    COUNT II
                      VIOLATION OF THE NEW YORK LABOR LAW
                                 ARTICLE 6 AND 19
                      FAILURE TO COMPENSATE FOR OVERTIME

       68.     Plaintiff reasserts and realleges the allegations set forth in each of the above

paragraphs as though fully set forth herein.

       69.     At all times relevant to this Action, Plaintiff was employed by Defendants within

the meaning of New York Labor Law §§ 2 and 651.

       70.     At all times relevant to this Action, Defendants were “employers” of Plaintiff

within the meaning of the NYLL and the supporting Regulations pertaining thereto.

       71.     At all times relevant to this Action, Defendant La Famiglia was a restaurant as

defined by the regulations pertaining to the NYLL.

       72.     At all times relevant to this Action, Plaintiff was an “employee” of Defendants

within the meaning of the NYLL and the supporting Regulations pertaining thereto.

       73.     At all times relevant to this Action, Plaintiff was an “employee” in the hospitality

industry as defined by the regulations pertaining to the NYLL.

       74.     At all times relevant to this Action, Defendants employed Plaintiff by suffering or

permitting her to work within the meaning of the NYLL and the supporting Regulations

pertaining thereto.

       75.     The overtime wage provisions of Article 19 of the NYLL and its supporting

Regulations apply to Defendants and protect Plaintiff.

       76.     Under New York law, an employee must be paid overtime, equal to one and one-

half times the employee’s regular rate of pay, for all hours worked in excess of forty (40) per

week in the manner and methods provided by the FLSA. 12 N.Y.C.R.R. §§ 146-1.4.




                                                9
Case 2:20-cv-00227-DRH-SIL Document 1 Filed 01/13/20 Page 10 of 14 PageID #: 10



          77.   By the above-alleged conduct, Defendants failed to pay Plaintiff overtime

compensation as required by the NYLL and the Regulations pertaining thereto.

          78.   By the above-alleged conduct, Defendants failed to pay Plaintiff overtime

compensation for the time periods in which she worked in excess of forty (40) hours per week.

          79.   Plaintiff was not exempt from the overtime provisions of the NYLL, because she

did not meet the requirements for any of the reduced number of exemptions available thereunder.

          80.   Defendants acted willfully and either knew that their conduct violated the NYLL

or showed a reckless disregard for the matter of whether their conduct violated the NYLL.

          81.   Defendants have not acted in good faith with respect to the conduct alleged

herein.

          82.   As a result of Defendants’ violations of the NYLL, Plaintiff has incurred harm

and loss in an amount to be determined at trial, in addition to liquidated damages, reasonable

attorneys’ fees, costs, and pre-judgment and post-judgment interest.

                                  COUNT III
                    VIOLATION OF THE NEW YORK LABOR LAW
                              ARTICLES 6 AND 19
                FAILURE TO PAY SPREAD OF HOURS COMPENSATION

          83.   Plaintiff reasserts and realleges the allegations set forth in each of the above

paragraphs as though fully set forth herein.

          84.   In violation of the NYLL and the Regulations pertaining thereto, Defendants

failed to pay Plaintiff an additional hour of pay when the spread of hours between the beginning

and end of Plaintiff’s workday exceeded ten (10) hours.

          85.   Such failures constituted outrageous conduct, made knowingly and willfully, or

with a reckless indifference to Plaintiff’s rights.




                                                  10
Case 2:20-cv-00227-DRH-SIL Document 1 Filed 01/13/20 Page 11 of 14 PageID #: 11



       86.      As a result of Defendants’ violation of the NYLL and the Regulations pertaining

thereto, Plaintiff incurred harm and loss in an amount to be determined at trial, along with

liquidated damages, interest, and attorneys’ fees and costs of litigation.

                                    COUNT IV
                      VIOLATION OF THE NEW YORK LABOR LAW
                               NYLL SECTION 195(1)
                        FAILURE TO PROVIDE WAGE NOTICES

       87.      Plaintiff reasserts and realleges the allegations set forth in each of the above

paragraphs as though fully set forth herein.

       88.      Defendants willfully failed to furnish Plaintiff with wage notices during her

employment, including the dates of his hiring, as required by NYLL § 195(1), in English or in

the language identified by the employee as his/her primary language, which were to contain,

among other things, the employee’s rate or rates of pay and basis thereof; the regular pay day

designated by Defendants as employers in accordance with NYLL § 191; the name of the

employer; any “doing business as” names used by the employer; the physical address of the

employer’s main office or principal place of business, and a mailing address if different; the

telephone number of the employer; and the employee’s regular hourly rates of pay and overtime

rates of pay.

       89.      Through their knowing and intentional failure to provide Plaintiff with the wage

notices required by the NYLL, Defendants have willfully violated NYLL §§ 190 et seq. and the

supporting Regulations.

       90.      Due to Defendants’ willful violations of the NYLL, Plaintiff is entitled to recover

statutory penalties, together with costs and attorneys’ fees provided by NYLL § 198(1-b).




                                                 11
Case 2:20-cv-00227-DRH-SIL Document 1 Filed 01/13/20 Page 12 of 14 PageID #: 12



                                    COUNT V
                     VIOLATION OF THE NEW YORK LABOR LAW
                            ARTICLE 6, SECTION 195(3)
                     FAILURE TO PROVIDE WAGE STATEMENTS

       91.     Plaintiff reasserts and realleges the allegations set forth in each of the above

paragraphs as though fully set forth herein.

       92.     Defendants willfully failed to provide Plaintiff with complete and accurate wage

statements with her wages each week as required by NYLL § 195(3), which were to include,

among other things, the dates of work covered by each payment of wages; name of employee;

name of employer; address and phone number of employer; rate or rates of pay and basis thereof;

deductions; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay;

and the number of regular hours worked and the number of overtime hours worked.

       93.     Through their knowing and intentional failure to provide Plaintiff with complete

and accurate wage statements, Defendants have willfully violated NYLL §§ 190 et seq. and the

supporting Regulations.

       94.     Due to Defendants’ willful violations of the NYLL, Plaintiff is entitled to recover

statutory penalties, together with costs and attorneys’ fees as provided by NYLL § 198(1-d).

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, by and through her attorneys, Neil H. Greenberg & Associates,

P.C., demands judgment against Defendants, jointly and severally, and in favor of Plaintiff, for a

sum that will properly, adequately, and completely compensate Plaintiff for the nature, extent,

and duration of the damages, costs of this action, and as follows:

       A.      Declare and find that Defendants committed one or more of the following
               acts:

               1.      Violated the provisions of the FLSA by failing to pay
                       overtime compensation to Plaintiff;



                                                12
Case 2:20-cv-00227-DRH-SIL Document 1 Filed 01/13/20 Page 13 of 14 PageID #: 13



            2.     Willfully violated the provisions of the FLSA;

            3.     Violated the provisions of the NYLL by failing to pay
                   overtime and spread of hours compensation to Plaintiff;

            4.     Willfully violated the provisions of the NYLL;

            5.     Violated the provisions of the NYLL by failing to provide
                   Plaintiff with wage notices and wage statements;

      B.    Award compensatory damages, including all overtime and spread of hours
            compensation owed, in an amount according to proof;

      C.    Award liquidated damages under the NYLL, or alternatively the FLSA;

      D.    Award statutory damages under the NYLL;

      E.    Award interest on all NYLL overtime and spread of hours compensation due
            accruing from the date such amounts were due;

      F.    Award all costs, disbursements, and attorney’s fees incurred in prosecuting this
            action; and

      G.    Provide such further relief as the Court deems just and equitable.

Dated: Massapequa, New York
       January 13, 2020
                                                  _______________________________
                                                  Neil H. Greenberg, Esq.
                                                  Keith E. Williams, Esq.
                                                  Neil H. Greenberg & Associates, P.C.
                                                  Attorneys for the Plaintiff
                                                  4242 Merrick Road
                                                  Massapequa, New York 11758
                                                  Tel: 516.228.5100
                                                  nhglaw@nhglaw.com
                                                  keith@nhglaw.com




                                             13
Case 2:20-cv-00227-DRH-SIL Document 1 Filed 01/13/20 Page 14 of 14 PageID #: 14
